Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of applicants’ response filed 2/17/21 the following applies.
Claim Rejections - 35 USC § 112
Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1. Claims 2 and 3 appear to be not further limiting the scope of claim 1 as L3 has been limited to a bond in claim 1.
Claims 1-5,10 and 12 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The rejection remains for the scope of R and Z1/Z2 variables which includes R2 and R3 as hetero ring choices not amended. Note for Z1/Z2 variables the scope entails a variety of hetero rings in R20 and for remaining choices in Z1/Z2 a variety of functional groups which  have not been made much less tested for described activity as set forth in previous action. While not every compound within the generic scope needs to be made and tested, to comply with enablement requirements, note the following passage in MPEP 2164.03: "The "predictability or lack thereof" in the art refers to the ability of one skilled in the art to 
Note also MPEP 2164.08(b) which states that claims that read on  "... significant numbers of inoperative embodiments would render claims nonenabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative."
Note the following quote from PPG Indus. V. Guardian Indus. Corp 37 USPQ2d 1618 at 1623: "In unpredictable art areas, this court has refused to find broad  generic claims enabled by specifications that demonstrate the enablement of  only one or a few embodiments and do not demonstrate with reasonable  specificity how to make and use other potential embodiments across the full  scope of the claim.  See, e.g.  ,   In re Goodman  , 11 F.3d 1046, 1050-52,  29 USPQ2d 2010, 2013-15 (Fed. Cir. 1993);  Amgen, Inc.  v.  Chugai Pharmaceutical Co.  ,  927 F.2d 1200, 1212-14,  18 USPQ2d 1016, 1026-28 (Fed. Cir.),  cert. denied  ,  502 U.S. 856 (1991);  In re Vaeck  ,  947 F.2d at 496,  20 USPQ2d at 1445. Note also a recent Federal Court decision, Wyeth  v. Abbott Laboratories, 107 USPQ2d 1273 which decided that the synthesis and screening for at least tens of thousands of compounds constituted undue experimentation. The instant scope far exceeds 104 permutations.



Claims 1-5 and 10-12 remain rejected as being drawn to an improper Markush Group for reasons of record. In claim 1 R2 as alkyl, arylalkyl, hydroxyl….haloalkoxy are not part of examined subject matter. In claim 11 there are still several species that are not part of elected subject matter. See on p.10, lines 11-12 for R2 as alkyl; lines 13-14 for R2 as aryl; lines 18-20 for R2 as aryl; and four additional species on the bottom of said page where R2= butyl, tert-butyl, isopropyl, methoxyethyl. 
Applicants should check claims for additional non-elected subject matter.
Remaining rejections of the previous action have been overcome by applicants’ amendments.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY A BERNHARDT whose telephone number is (571)272-0664.  The examiner can normally be reached during the hours 11:00-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMILY A BERNHARDT/           Primary Examiner, Art Unit 1624